                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:01-CR-94-BO


UNITED STATES OF AMERICA                      )
                                              )
          v.                                  )                     ORDER
                                              )
ALBURY FRANCIS                                )




          This cause comes before the Court on defendant's pro se motion for a reduced sentence

under Section 404 of the First Step Act and Amendment 706 to the United States Sentencing

Guidelines. [DE 105]. The government has responded in opposition and the motion for reduction

is ripe for disposition. For the reasons that follow, defendant's motion for a reduced sentence is

denied.

                                         BACKGROUND

          Defendant was indicted on April 17, 2001, for possession with intent to distribute fifty

grams or more of cocaine base (count one) and possession with intent to distribute more than 500

grams of cocaine hydrochloride (count two). 21 U.S.C. § 841 (a)(l ); [DE I]. Defendant pleaded

guilty to count one, and was sentenced on December 13, 2012, to 120 months' imprisonment and

five years of supervised release. [DE 41 ].

          In August 2010, Congress enacted the Fair Sentencing Act, Pub. L. No. 11-220, 124 Stat.

2372, modifying the statutory penalties for certain crack offenses. The Fair Sentencing Act

established new thresholds for mandatory minimum sentences. Previously, a defendant found

responsible for at least 50 grams of crack faced a mandatory minimum of 10 years' imprisonment;

the Fair Sentencing Act raised the threshold to 280 grams. The Fair Sentencing Act, however, was
not made retroactive, so it was inapplicable to individuals who had already been sentenced and

who were no longer on direct review. In December 2018, Congress enacted the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, which-among other things-made the Fair

Sentencing Act's new crack thresholds retroactively applicable to defendants who had been

sentenced prior to August 3, 2010.

       In March 2019, relying on the First Step Act and the newly retroactive crack thresholds,

defendant moved for a reduced sentence. [DE 52]. In May 2019, the Office of the Federal Public

Defender (FPO) appeared on behalf of defendant, determined that it did not intend to present any

motions on defendant's behalf, and was granted permission to withdraw. [DE 108-110]. In June

2019, the government responded in opposition to defendant's motion for a reduced sentence.

                                           DISCUSSION

       The First Step Act authorizes courts to impose reduced sentences "as if sections 2 and 3 of

the Fair Sentencing Act of2010 were in effect at the time the covered offense was committed."

Pub. L. 115-391, 132 Stat. 5194, § 404(b). A "covered offense" is a "violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010, that was committed before August 3, 2010." Id.§ 404(a). But the First

Step Act also provides that courts shall not reduce a sentence if it "was previously imposed or

previously reduced in accordance with the amendments made by sections 2 and 3 of the Fair

Sentencing Act of 20 IO or if a previous motion made under this section to reduce a sentence was,

after the date of enactment of this Act, denied after a complete review of the motion on the merits."

Id.§ 404(c). The First Step Act also makes clear that ·'[n]othing in this section shall be construed

to require a court to reduce any sentence pursuant to this section." Id.




                                                  2
       In other words, if a defendant committed a crack offense prior to August 3, 2010, the

statutory penalties for which were modified by the Fair Sentencing Act, and that defendant did not

already receive the benefit of the Fair Sentencing Act or have a prior motion under§ 404 of the

First Step Act denied on the merits, the defendant is facially eligible for a reduced sentence. Even

if a defendant is facially eligible, courts retain the discretion to decline to impose a reduced

sentence.

       Defendant is, however, facially ineligible for relief under Section 404 of the First Step Act.

Although defendant was indicted prior to the passage of the Fair Sentencing Act, he was not

sentenced until after it is passage, and thus he received the benefit of the new statutory sentencing

range. See [DE 37] (listing defendant's statutory imprisonment range as not less than five nor

more than forty years; see also Dorsey v. United States, 567 U.S. 260, 281 (2012) ("the Fair

Sentencing Act's new, lower mandatory minimums to apply to the post-Act sentencing of pre-Act

offenders.").

       Defendant has also already received any benefit from Amendment 706 to the United States

Sentencing Guidelines. On November 1, 2008, the Sentencing Commission issued Amendment

706, which revised the crack guidelines to reduce the base offense levels applicable to crack

offenses under U.S.S.G. § 2D1.1 by two levels. United States v. Lindsey, 556 F.3d 238, 242 (4th

Cir. 2009). Defendant was sentenced in December 2012, and his advisory Guidelines base offense

level was calculated using the 2012 edition of the Guidelines Manual. [DE 37]. Thus, Amendment

706 did not have the effect of subsequently lowering defendant's Guidelines sentencing range, and

he is ineligible for a sentence reduction on that ground pursuant to 18 U.S.C. § 3582(c)(2).




                                                 3
•




                                         CONCLUSION

         For the above reasons, defendant's motion for a reduction in sentence [DE 105] is denied.


    SO ORDERED, this   .S- day of November, 2019.


                                             L~lf~
                                              CHIEF UNITED STATES DISTRCTIDGE




                                                 4
